IN THE SUPREME COURT OF THE STATE OF DELAWARE

    DENNIS L. SMITH,                         §
                                             §   No. 201, 2021
        Defendant Below,                     §
        Appellant,                           §
                                             §   Court Below–Superior Court
        v.                                   §   of the State of Delaware
                                             §
    THE ESTATE OF JAMES                      §
    GODWIN, LAVERNE                          §   C.A. No. S09C-07-045
    BROCKINGTON, EXECUTRIX,                  §
                                             §
        Plaintiff Below,                     §
        Appellee.                            §

                              Submitted: February 18, 2022
                              Decided:   April 14, 2022

Before VAUGHN, TRAYNOR, and MONTGOMERY-REEVES, Justices.

                                        ORDER

        After careful consideration of the parties’ briefs and the record on appeal, we

find it evident that the judgment below should be affirmed.                    Contrary to the

appellant’s allegations, the Superior Court had jurisdiction over the underlying

ejectment action.1 And because the appellant failed to appeal the Superior Court’s

April 25, 2011 order granting the appellee’s motion for judgment on the pleadings




1
  See 10 Del. C. § 6701(a) (“The legal title to lands or to any tenements whereon entry can be made
may be tried in a civil action, based upon a cause of action in ejectment.”); Nelson v. Russo, 844
A.2d 301, 302 (Del. 2004) (noting that a complaint for ejectment is an action at law, over which
the Superior Court has jurisdiction).
on the count of ejectment,2 the appellant’s claim that it is a “void default order” is

barred by the doctrine of res judicata.3

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court be AFFIRMED.

                                               BY THE COURT:


                                               /s/ Gary F. Traynor
                                               Justice




2
  The same order also acknowledged that the appellee had waived the remaining count in the
complaint.
3
  See Dover Hist. Soc’y, Inc. v. City of Dover Plan. Comm’n, 902 A.2d 1084, 1092 (Del. 2006)
(“Res judicata operates to bar a claim where the following five-part test is satisfied: (1) the original
court had jurisdiction over the subject matter and the parties; (2) the parties to the original action
were the same as those parties, or in privity, in the case at bar; (3) the original cause of action or
the issues decided was the same as the case at bar; (4) the issues in the prior action must have been
decided adversely to the appellants in the case at bar; and (5) the decree in the prior action was a
final decree.”).
                                                   2